Exhibit 10(x)

INVACARE CORPORATION

BOARD OF DIRECTORS COMPENSATION

 

Retainer Fee

  

$40,000

Additional Retainer Fees

  

Lead Director:

  

$10,000

Audit Chair:

  

$7,500

Compensation Chair:

  

$2,500

Regular Meeting Fees

  

$2,000

Committee Meeting Fees

  

Chair:

  

$2,000

Member:

  

$1,500

Telephonic Meetings

  

50% of the applicable meeting fee

Stock Components

  

Restricted stock award grant value of $54,000

  

For new directors - non-qualified stock option grant equal to $150,000 divided
by the market price on date elected

Non-Employee Director Elective Stock Option Program   

Non-employee directors may elect to defer all or a portion of their following
year director fees into discounted stock options